Mr. Justice Gabbert
delivered the opinion of the court.
The judgment of the trial court was not based upon facts determined from conflicting evidence, as •contended by counsel for the People, but upon a misconception of the law relative to the facts necessary to establish in order to justify the conviction of the defendant. He could not be convicted of the violation of the law charged unless it appeared that he was the ■owner, or in control of, or at least connected in some •capacity with the saloon in question. The trial court expressly ignored these vital questions of fact, and found the defendant guilty solely on the ground that the license stood in his name. This was error. That the license stood in the name of the defendant’was competent to prove that he was connected with, the saloon in such capacity as would render him amenable for *140the violation of the law as charged, but not conclusive of that question, as ruled below, in the face of the testimony that he had sold the place two years previous, and since that date had not been interested or engaged in, or connected with, it in any capacity whatever.— Mead v. Ph. Zang Brewing Co., 43 Colo. 1.
On behalf of the people it is urged that a license to sell liquor is a personal privilege, and cannot be assigned or transferred. This question is not involved. It might be material to consider in a case where the assignee of a license was being prosecuted for selling without a license.
The judgment of the County Court is reversed and the cause remanded for further proceedings in harmony with the views herein expressed.

Reversed and remanded.

Chief Justice Campbell and Mr. Justice Hill concur.